Lummus, J.
Land of the petitioner in Holyoke was taken- on September 9, 1935, by the defendant for the protection of its water supply system. A jury awarded the petitioner damages of $5,000, with which it is dissatisfied. Its exceptions bring the case here.
The petitioner excepted to the exclusion of its letter to *511the water board of the respondent on October 2, 1930, offering certain land at a price of $28,000; a vote of the water board of October 8, 1930, to purchase land from the petitioner for the sum of $25,000; and a vote of the water board of April 27, 1932, ratifying the earlier vote, and accepting a deed which had been delivered by the petitioner to the respondent, subject to an examination of the title. The present petition is not based upon that deed and those votes, for the petitioner- failed in its attempt to force the respondent specifically to perform those votes. Goodyear Park Co. v. Holyoke, 291 Mass. 11. The present petition is based upon the taking of September 9, 1935. The damage to the petitioner resulting from the earlier negotiations and agreements is not proper for consideration upon this petition. The votes of the water board which failed to bind the respondent as contracts were equally ineffective as admissions by the respondent as to the value of the land.
The petitioner excepted to the exclusion of the testimony of its treasurer that before the taking it had expended $20,000 in grading, road building, engineering and development upon the tract of which the land taken formed part. What is material in assessing damages is the injury caused to the entire tractTby the taking, and that may comprise the Value of the land taken and the diminution in value of the remaininglañcE G. L. (Ter. Ed.) c. 79, § 12. Beale v. Boston, 166 Mass. 53, 55, 56. Baker v. Arlington, 271 Mass. 415, 420. Trustees of Boston University v. Commonwealth, 286 Mass. 57, 64. The amount spent in improving the land is a very inconclusive test of its value, and the judg'eVvaVr^VñqülredAo allow it to be shown, even though he might have done so. Patch v. Boston, 146 Mass. 52, 56. Levenson v. Boston Elevated Railway, 191 Mass. 75. Vineyard Grove Co. v. Oak Bluffs, 265 Mass. 270, 276, 277. The respondent, it is true, had already shown on cross-examinatian that the cost of the engineering work was $2,500; but that fact did not entitle the petitioner to show the cost of the entire improvement. A party cannot gain an absolute right to introduce evidence of facts not otherwise admissible, by permitting his opponent to introduce evidence of part *512of them, or evidence of similar facts. A trial judge cannot thus be deprived of his discretion and compelled to listen to the trial of immaterial issues which in his judgment would prolong the trial, confuse the jury, and make likely an unjust result. The settled rule is that “the introduction or exclusion of immaterial evidenc~e AA~~mSet evidence is within the discretion of the court.” Treat v. Curtis, 124 Mass. 348, 352. Commonwealth v. Fitzgerald, 2 Allen, 297. Mowry v. Smith, 9 Allen, 67. Parker v. Dudley, 118 Mass. 602, 605. Commonwealth v. Matthews, 129 Mass. 485, 487. Bennett v. Susser, 191 Mass. 329, 330. Commonwealth v. Wakelin, 230 Mass. 567, 575, 576. Mahan v. Perkins, 274 Mass. 176, 181, 182. Wigmore, Evidence (2d ed.) § 15.
The witness Dibble was properly allowed to testify for the respondent as an expert on value. He showed wide experience with real estate in Holyoke. He had no experience in developing tracts for house lots, and no great experience with vacant land. But the qualifications of an expert are commonly for the decision of the trial judge as a question of fact, and we cannot say that he committed an error of law in allowing Dibble to express his opinion. Johnson v. Lowell, 240 Mass. 546, 549. Beals v. Brookline, 245 Mass. 20, 27. Vineyard Grove Co. v. Oak Bluffs, 265 Mass. 270, 279, 280. Old Silver Beach Corp. v. Falmouth, 266 Mass. 224. Maher v. Commonwealth, 291 Mass. 343, 349. Corrao v. Sears, Roebuck & Co., ante, 23, 26.
The petitioner moved for a new trial on the grounds that the damages were inadequate and the verdict was against the weight of the evidence, and excepted to the denial of the motion. There was evidence supporting the verdict, and the jury could believe that evidence instead of the conflicting evidence in favor of the petitioner. An exception lies only to review an “opinion, ruling, direction or judgment . . . rendered upon any matter of law.” G. L. (Ter. Ed.) c. 231, § 113. The denial of the motion involved no ruling of law, but only the exercise of a discretion that we cannot review on exceptions. Reeve v. Dennett, 137 Mass. 315, 318. Rowse, petitioner, 195 Mass. 216, 219, 220. Scannell v. *513Boston Elevated Railway, 208 Mass. 513. Bilsky v. Braley, 246 Mass. 480. Malden Trust Co. v. Perlmuter, 278 Mass. 259. Murnane v. MacDonald, 294 Mass. 372. Syriopoulos v. Cormier, 297 Mass. 226. See Long v. George, 296 Mass. 574, 578.

Exceptions overruled.